DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record fail to teach neither singly nor in combination, “A method comprising: performing operations for dynamically rearranging topical sections associated with a webpage displayed in a graphical user interface, the operations including: for each topical section, accessing user preference data associated with the topical section from a database associated with the server system and generating a section interest score for the topical section based on the user preference data, the user preference data including a user interest score for each of the topics included in the topical section, the user interest score based on interactions of a plurality of users with each of the topics, the section interest score representing a system-wide popularity of the topical section; automatically generating a customized layout for the requested webpage by arranging the topical sections based on the section interest score corresponding to each topical section; detecting a user interaction with a topic included in one of the topical sections; updating the section interest score for the one of the topical sections based on the user interaction; based on the updating of the section interest score for the one of the topical sections changing a ranking of the one of the topical sections relative to the other topical sections, performing the dynamic rearranging of the topical sections, adding one or more movement indication arrows to reflect the changing of 
The closest prior art of record Dewar et al. (Pub. No. US 2009/0158166 A1, hereinafter “Dewar”) discloses a method comprising: performing operations for dynamically rearranging topical sections associated with a webpage displayed in a graphical user interface, the operations including: for each topical section, accessing user preference data associated with the topical section from a database associated with the server system, and generating a section interest score for the topical section based on the user preference data, automatically generating a customized layout for the requested webpage by arranging the topical sections based on the section interest score corresponding to each topical section, detecting a user interaction with a topic included in one of the topical sections, updating the section interest score for the one of the topical sections based on the user interaction, based on the updating of the section interest score for the one of the topical sections changing a ranking of the one of the topical sections relative to the other topical sections, performing the dynamic rearranging of the topical sections, and based on a determination that the ranking of the one of the topical sections is the highest ranking, however, Dewar fails to disclose the user preference data 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-4, 7-13, 16-19, 22-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited But Not Relied Upon
1. Bao et al. (Pub. No. US 2012/0005573 A1)
The method automatically learns what the user’s historical browsing behaviors are, predicts which block in the webpage would concern the user more so that it would be the one to be browsed, and then adjusts display of the block accordingly (Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166